              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION


United States of America,

                      Plaintiff,    Case No. 19-cr-20408

v.                                  Judith E. Levy
                                    United States District Judge
Oswaldo Quiroz-Hernandez,
                                    Mag. Judge R. Steven Whalen
                      Defendant.

________________________________/

 OPINION AND ORDER DENYING MOTION FOR ATTORNEY
             WITHDRAWAL [13] AS MOOT

     On July 15, 2019, defendant Oswaldo Quiroz-Hernandez’s counsel

filed a motion to withdraw. (ECF No. 13.) On July 29, 2019, a hearing

was held on the motion. For the reasons set forth on the record, the

motion (ECF No. 13) is DENIED AS MOOT.

     IT IS SO ORDERED.

Dated: July 29, 2019                 s/Judith E. Levy
     Ann Arbor, Michigan             JUDITH E. LEVY
                                     United States District Judge
